IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20987
                          Conference Calendar



HOWARD RICH,

                                           Plaintiff-Appellant,

versus

TOMMY B. THOMAS,

                                           Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-3178
                          - - - - - - - - - -
                             June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

         Howard Rich, Texas prisoner #847823, appeals the district

court’s dismissal of his pro se, in forma pauperis 42 U.S.C.

§ 1983 complaint as barred by the statute of limitations.     A

district court may dismiss a § 1983 complaint sua sponte under

§ 1915(e)(2)(B)(i) when the complaint demonstrates that the

claims asserted are barred by the applicable statute of

limitations.     See Moore v. McDonald, 30 F.3d 616, 620 (5th Cir.

1994).     Because there is no federal statute of limitations for

§ 1983 actions, the federal courts borrow the forum state's

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20987
                               -2-

general personal injury limitations period.     Id.   Texas’ general

personal injury limitations period is two years.      Id.

     Rich’s cause of action accrued, at the latest, in August

1996, when he knew or had reason to know of the injury which

formed the basis of his complaint.     See id. at 621.   Rich filed

his complaint in September 1998.   The district court did not

abuse its discretion in dismissing Rich’s civil rights complaint

as barred by the statute of limitations.     See Gonzalez v. Wyatt,

157 F.3d 1016, 1019 (5th Cir. 1998).

     AFFIRMED.